 In the Matter of UNITED STATES PIPE & FOUNDRY COMPANY, EMPLOYERandINTERNATIONAL MOLDERS AND FOUNDRY WORKERS UNION OFNORTII AMERICA, AFL, PETITIONERCase No. 10-R'C-682.Decided November 18, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Morgan C.Stanford, hearing officer.After evidence had been received withrespect to the business of the Employer, the labor organizations in-volved, and the question concerning representation, each party, inturn,.stated that it had no further evidence to present.Thereupon,the Intervenor 1 moved to dismiss the petition for want of prose-cution.The hearing officer referred the motion to the Board and, overthe Intervenor's objection, called a witness on his own initiative forthe purpose of, obtaining evidence with regard to the appropriate-nessof the proposed unit.We believe that the Intervenor misconceives the nature of repre-sentation proceedings.They are not adversary, but are designedmerely to ascertain whether or not a question concerning representa-tion exists.It is immaterial which party presents the factual ma-terial for the record.It is only necessary that there be a full andcomplete record, so that the Board will be in a position to decide allthe issues involved in the proceeding.'Accordingly, the Intervenor'smotion is denied.Moreover, we find that the hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.The Intervenor's motion to dismiss the petition because of the in-appropriateness of the unit sought is hereby denied, for reasons setforth in paragraph 4, below.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withUnited Steelworkers of America, CIO, and its Local Union No. 3505. herein jointlycalled the Intervenor. appeared at the hearing and moved to intervene on the ground oftheir current contractual interest.The motion is herehy granted.2 WVeyerlacuserTimberCompany,82 NLRB 820. footnote 1.87 NLRB No. 23 .115877353-50-vol. 87-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives:The Petitioner seeks a unit composed of all apprentice and journey-men molders and apprentice and journeymen coremakers at the Em-ployer's Chattanooga, Tennessee, plant, excluding all other employ-ees, office and clerical employees, foremen, guards, professional em-ployees, and supervisors.The Intervenor contends that the onlyappropriate unit is the existing unit of all production and mainte-nance employees at the plant, with certain exclusions not here material.The Employer takes no position with respect to the appropriate unit.The Employer is engaged in the production of cast iron pressurepipes and fittings, and employs approximately 550 employees at itsChattanooga plant.The foundry, the machine shop, and the pat-tern shop each occupies a separate building.The foundry is di-vided into 4 departments : dry sand foundry, green sand foundry,straight pipe foundry, and oil sand core room.Each department isin charge of a separate foreman, and these 4 foremen report to a gen-eral foundry foreman.There are approximately 350 employees inthe foundry.The unit sought by the Petitioner would consist of ap-proximately 23 employees ,3 of whom 19 are employed in the dry sandfoundry, and 4 in the oil sand core room.The journeymen molders and coremakers are the only skilledworkers, and the highest paid employees, in the foundry.There isno interchange between coremakers, molders, and their apprentices,and other employees.The Employer has establised a 4-year ap-prenticeship for molders.While there is no similar apprenticeshipprogram sponsored by the Employer for its coremakers,4 the Em-ployer considers 4 years' experience necessary for journeymen core-makers, whom it hires from the outside.It is clear that the employees here sought to be represented by thePetitioner possess skills usually associated with their craft.The3Nine journeymen coremakers,12 journeymen molders, and 2 apprentice molders.4This is because the Employer's operations are not broad enough to provide propertraining for apprentice coremakers. UNITED STATES PIPE & FOUNDRY COMPANY117Board has recognized such employees as skilled .5Accordingly,, weare persuaded that the molders, coremakers, and their apprenticescomprise a cohesive and well-defined craft group clearly distinguish-able from the remaining production and maintenance employees andthat their establishment as a separate collective bargaining group isfeasible.The Intervenor, in arguing against setting up the molders and core-makers in a separate unit, points to the history of collective bargaining,on a plant-wide basis. In 1937 there was a plant-wide strike at theEmployer's plant.On September 23, 1943, the Employer and thePetitioner entered into a collective bargaining contract covering theproduction and maintenance employees, including the employeessought herein.As the result of a Board-directed election 0 in whichboth the Petitioner and the Intervenor participated, the Intervenorwas certified on March 18, 1946, as the bargaining agent for the pro-duction and maintenance employees.Again on April 4, 1947, theIntervenor was certified as the representative of the same unit, as theresult of a consent election in which the Petitioner and the Intervenorboth participated.'Thereafter, on June 2, 1947, the Employer andthe Intervenor executed a 2-year collective bargaining agreement.8On April 27, 1949, the Petitioner filed a petition seeking a unit of. allemployees in the foundry, but this petition was later withdrawn.°The instant petition was filed on July 19, 1949. It is also significantthat, as the result of a recent Board-directed self-determination elec-tion,10 the Petitioner is now the certified bargaining agent of themolders, molders' apprentices, coremakers, and coremakers' appren-tices at the Employer's Bessemer, Alabama, plant, where a sister localof the Intervenor has represented the production and maintenanceemployees for over 9 years.The Intervenor argues that the unit sought is based solely upon thePetitioner's extent of organization.We find no merit in this con-tention.Historically, the Board only considered extent of organi-zation as a factor where there was no union willing or able to representthe employees in a more extensive unit.That is certainly not thecase here.Moreover, we are not impressed with the emphasis placedby the Intervenor on the Petitioner's shift of position.While it istrue that the Petitioner's original stand favored a unit which lumped5Sacks-Barlow Foundries,Inc.,79 NLRB 327 at p.328;Texas Foundries,Inc.,83 NLRB679 ; andUnited States Pipe and Foundry Company,84 NLRB-954.6United States Pipe and Foundry Company,65 NLRB 979.4 Case No. 10-R-2530.8No party asserts that this contract is a bar to the instant proceedings.Case No. 10-RC-586.10United States Pipe and Foundry Company,84 NLRB 954. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe moldersand coremakerswith the other productionand mainte-nance employees, that fact is not sufficient, in itself, to convince us thatthe present petition should be dismissed.Furthermore, the Peti-tioner's request for a separate unit of molders and coremakers hereinis consistent with its similar request with respect to the Employer'sBessemer plant, which we granted, under a similar factual situation.In our opinion, the bargaining history set forth above does notpreclude an election among the molders and coremakers at this time.The Board has, in the past, granted self-determination elections tosimilar groups.11The Petitioner is currently the bargaining repre-sentative of a separate group of molders and coremakers at anotherof the Employer's plants.We therefore conclude that, despite thebargaininghistory on a more comprehensive basis, the molders andcoremakersand their apprentices sought herein may, if they so desire,constitute a. separate appropriate unit.However, as the continuedinclusion of these employees in the existing plant-wide unit mayalsobe appropriate, we shall not make any final determination of theappropriate unit at this time, but shall first ascertain the desires ofthe affected employees in the election hereinafter directed.We shall direct that an election be held among all molders, molders'apprentices, coremakers, and coremakers' apprentices employed atthe Employer's Chattanooga, Tennessee, plant, excluding supervisors,as defined in the Act. If the employees participating in the electionselect the Petitioner as their bargaining representative, they will betaken to have indicated their desire to constitute a separate bargainingunit.DIRECTION OF ELECTION 12As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation or11See cases cited inSacks-Barlow Foundry, Inc., supra,andUnited States Pipe andFoundry Company,supra.12Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot. UNITED STATE'S PIPE & FOUNDRY COMPANY119temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by International Molders and Foundry Workers Union of NorthAmerica, AFL, or by United Steelworkers of America, CIO, and itsLocal Union No. 3508, or by neither.